Mr. Justice Burnett
delivered the opinion of the court.
There is no affidavit or other showing supporting the motion to vacate the default. In effect it is a demurrer to the evidence of publication embodied in the affidavit mentioned. That sworn statement directly says that the paper in question is a paper published and of general circulation in Multnomah County and the State of Oregon. It is a strict compliance with Section 58, L. O. L., which provides that a summons “may be published in any weekly or daily newspaper of general circulation, published in the county where the action, suit, or other proceeding is pending. * ” The affidavit is not denied. The sole question is as to the sufficiency of it. Inasmuch as it complies literally with the Code on that subject it is sufficient and the court was right in denying the motion to take off the default. Moreover, there is absolutely no showing of merits and no answer or other objection to the justice of the judgment was tendered. This is an essential feature in applications of this kind without which they must be disregarded: White v. Northwest Stage Co., 5 Or. 99, 103; Bailey v. Williams, 6 Or. 71, 73; Mayer v. Mayer, 27 Or. 133, 135 (39 Pac. 1002); Eagan v. North American Loan Co., 45 Or. 131 (76 Pac. 774, 77 *265Pac. 392); Felts v. Boyer, 73 Or. 83 (144 Pac. 420); In re Marks’ Estate, 81 Or. 632 (160 Pac. 540). The judgment of the Circuit Court is affirmed.
Affirmed.